Citation Nr: 0609140	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  97-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The veteran and a friend



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1973 to July 
1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
RO that, in part, denied service connection for a cervical 
spine disability.

In February 1997, the veteran testified during a hearing 
before RO personnel.

In February 1999, the veteran and a friend testified during a 
hearing before the undersigned at the RO.

In December 2003, the Board found new and material evidence 
to reopen the veteran's claim for service connection for a 
chronic neck disability, and remanded the claim on appeal for 
additional development.

In response to a December 2005 supplemental statement of the 
case (SSOC), the veteran submitted additional evidence in 
January 2006 to the VA's Appeals Management Center (AMC), 
which has been forwarded to the Board for initial 
consideration.  This evidence consists of previously 
considered VA and service medical records, a previously 
considered statement from a service comrade, a report of a 
proposal to separate the veteran from his job due to 
disability, and a statement from the veteran.  Because this 
evidence has either been previously considered or is not 
relevant to the issue of service connection, it is not 
necessary to remand the case to the AMC for issuance of 
supplemental statement of the case.   38 C.F.R. § 19.37(a) 
(2005).  


FINDING OF FACT

The competent evidence is against a link between a current 
neck disability and service.


CONCLUSION OF LAW

The criteria for service connection for a chronic neck 
disability are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the November 1996 statement of the case (SOC), the 
February 1997, April 1977, November 1998, November 2002, and 
December 2005 SSOCs, and the February 2001, August 2002, 
April 2004, May 2004, July 2004, and February 2005 letters, 
the RO and VA's Appeals Management Center (AMC) notified the 
veteran of elements of service connection and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's February 2001 and July 2004 letters notified the veteran 
of what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that he provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The July 2004 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  He has also 
been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as a arthritis, which develop to a compensable 
degree within a prescribed period after discharge from 
service (one year), even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. 3.307, 3.309.

In this case, the veteran contends that his current neck 
disability is the result of injury during service.  

The veteran's service medical records do not report 
manifestations, complaints, or findings of neck pain, trauma, 
or disease. There is no evidence within the first post-
service year of any arthritis to warrant service connection 
on a presumptive basis.

A discharge summary of the veteran's hospitalization from 
October to November 1992 includes a diagnosis of neck pain 
secondary to previous injury.  The veteran's history of 
present illness reflects neck pain in an area where the 
veteran had an old hematoma as a result of a blow to the 
neck.  

X-rays taken in February 1993 of the cervical spine revealed 
mild degenerative osteoarthritic changes, and mild narrowing 
of C5-C6 due to mild disc degeneration. VA progress notes, 
dated in March 1993, reflect that the veteran continues to 
have some neck pain.  Also, in March 1993, the veteran 
submitted a statement from V.D.M., a former soldier, 
indicating that he had witnessed a drill instructor in 
service hit the veteran on the back of the head with a 
"taped up pipe."  

A discharge summary of the veteran's hospitalization from 
September to October 1993 shows no objective evidence of a 
problem in the veteran's neck, which had been described as a 
wandering blood clot.  His lab work was basically within 
normal limits; he did not have a seizure disorder.  Nor did 
the veteran have any definable physical problems, other than 
his legs and perhaps some back instability.

In August 1994, the veteran indicated that he injured his 
upper back and shoulder in service when he fell off of a 
tank.

VA progress notes, dated in August 1996, show that the 
veteran reported a long history of neck, thoracic, and 
lumbosacral pain, which started during his service time when 
he lifted a machine gun.  X-rays at that time revealed a 
normal cervical spine.

The report of a January 1997 VA examination reveals only that 
the veteran complained of a painful knot on the back of his 
head.

In February 1997, the veteran testified that a drill sergeant 
in service took a pipe and struck him on the neck.  The 
veteran also testified that he was knocked unconscious, and 
did not get medical treatment at the time.

In February 1999, the veteran testified that the problems 
with his neck began after he was hit with the pipe, and that 
he now took injections to relieve the pain in his neck.

During the March 2005 VA examination, the veteran reported 
constant pain at the nape of his neck on the right side.  He 
reported being hit three times with a lead pipe, wrapped in 
tape, by a superior in service.  On examination, there were 
painful motion and tenderness.  X-rays revealed no 
significant abnormality.  The examiner diagnosed cervical 
spine strain.  The examiner concluded that an opinion 
regarding the relation of the veteran's present neck 
complaints to the injury suffered in service would be 
speculation.

An opinion based on speculation is insufficient to establish 
service connection.  Bostain v. West, 11 Vet. App. 11 Vet. 
App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The 
examiner's opinion is, therefore, essentially a finding that 
it is less likely than not that a current neck disability is 
related to the reported injuries in service.  

There is no other competent evidence linking a current neck 
disability with service, to include the injury reported by 
the veteran and V.D.M.

While the veteran is competent to offer statements of first-
hand knowledge of events that took place in service, 
including being hit in the neck with a pipe by a drill 
instruction, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of any current neck disability.  See Bostain v. West, at 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

The veteran is also competent to report a continuity of 
symptomatology, beginning in service, and such complaints 
triggered VA's duty to afford him an examination, but since 
the examination yielded an opinion against the claim.

Because the competent evidence does not link a currently 
shown disability to service, and there was no contemporaneous 
evidence of a neck disability for many years after service, 
the weight of the evidence is against the claim.  As the 
weight of the competent evidence is against the claim, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a chronic neck disability is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


